DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-7, 11, 13-14 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 

Claims 1 and 7 include the limitation “the brushed foil texture having a topography different than a topography of the surface of the corresponding one of the alternating N-type and P-type semiconductor regions” which does not have written description support in the instant specification.

	Claims 3, 5-6, 11, 13-14 and 21-26 are additionally rejected as being dependent on a rejected base claim and including all of the claim limitations as set forth above.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-7, 11, 13-14 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



	Claims 3, 5-6, 11, 13-14 and 21-26 are additionally rejected as being dependent on a rejected base claim and including all of the claim limitations as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3, 5, 7, 11, 13, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pass et al. (US 2016/0087119) in view of Lai et al. (US 2014/0083489) and Basol et al. (US 2009/0266399).

Regarding claim 1, Pass discloses a solar cell in Figures 7A-C, comprising:
	a substrate (700) ([48]);
a plurality of alternating N-type (704) and P-type (706) semiconductor regions disposed above the substrate ([48]); and

an anti-reflective coating layer (BARC 710) disposed over the plurality of alternating N-type (704) and P-type (706) semiconductor regions ([50]).


	Pass discloses that the aluminum foil has a texturized surface comprising an etched or laser ablated texture ([56]-[57]), but Pass does not disclose that the texturized surface comprises a brushed foil texture, wherein the brushed foil texture of the metal foil portion is in direct contact with a corresponding one of the alternating N-type and P-type semiconductor regions.

Lai discloses electrical contacts (first and second electrodes 27, 28) for a back contact solar cell in Figure 2 comprising a texturized surface (see texturized front surfaces of metal contacts 27, 28 in Figures 2 and 3 and [26]-[29]) in direct contact with N-type and P-type semiconductor regions (first and second doped regions 24, 25, [20] and [22] formed above the back surface of the substrate (21) (Figure 2 and [20]).


It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Pass such that the texturized surface comprises a brushed foil texture, wherein the brushed foil texture of the metal foil portion is in direct contact with a corresponding one of the alternating N-type and P-type semiconductor regions, as taught by Lai and Basol, because the texturized surfaces of the first and second electrodes can reflect and scatter light back into the semiconductor substrate in different directions for utilization which increases the light travelling path and light absorption of the semiconductor substrate (Lai, [26] and [30]), and the rough topography provided by the brushed foil texture provides an increased surface area for bonding with other layers or interconnectors, improves the adhesion and reduces the contact resistance of the metal foil (Basol, [37] and [45]). 


	Modified Pass additionally discloses that the brushed foil texture has a topography different than a topography of a surface of the corresponding one of the alternating N-type and P-type semiconductor regions (The semiconductor regions of modified Pass do not have a brushed foil texture and necessarily have a topography different than the brushed foil texture of the aluminum foil. Further, the semiconductor regions have many surfaces including a top and bottom surface and side surfaces 
.

	Regarding claim 7, Pass discloses a solar cell in Figures 7A-C, comprising:
	a substrate (700) ([48]);
a plurality of alternating N-type (704) and P-type (706) semiconductor regions disposed above the substrate ([48]); and
	a plurality of conductive contact structures (metal foil portions 718, Figure 7A-C) electrically connected to the plurality of alternating N-type (704) and P-type (706) semiconductor regions ([55]), each conductive contact structure comprising a metal foil portion (718) disposed above and in alignment with a corresponding one of the alternating N-type (704) and P-type (706) semiconductor regions (Figures 7A-C), wherein the metal foil portion (718) is an aluminum foil including aluminum ([54]) and has a texturized surface (See etching surfaces of foil in [57] which textures the exposed surfaces); and 
an anti-reflective coating layer (BARC 710) disposed over the plurality of alternating N-type (704) and P-type (706) semiconductor regions ([50]).

	Pass discloses that the aluminum foil has a texturized surface comprising an etched or laser ablated texture ([56]-[57]), but Pass does not disclose that the texturized surface comprises a brushed foil texture, wherein the brushed foil texture of the metal foil portion is in direct contact with a corresponding one of the alternating N-type and P-type semiconductor regions.


Basol discloses a metal foil electrode layer ([10] and [45]) in a photovoltaic cell (abstract and Figure 1) comprising a texturized surface comprising a brushed foil texture ([37]). 

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Pass such that the texturized surface comprises a brushed foil texture, wherein the brushed foil texture of the metal foil portion is in direct contact with a corresponding one of the alternating N-type and P-type semiconductor regions, as taught by Lai and Basol, because the texturized surfaces of the first and second electrodes can reflect and scatter light back into the semiconductor substrate in different directions for utilization which increases the light travelling path and light absorption of the semiconductor substrate (Lai, [26] and [30]), and the rough topography provided by the brushed foil texture provides an increased surface area for bonding with other layers or interconnectors, improves the adhesion and reduces the contact resistance of the metal foil (Basol, [37] and [45]). 




Regarding claims 3 and 11, modified Pass discloses all of the claim limitations as set forth above. Pass additionally discloses that the plurality of alternating N-type (704) and P-type (706) semiconductor regions is a plurality of alternating N-type and P-type polycrystalline silicon regions disposed above the substrate (Figure 7A and [50]).

Regarding claims 5 and 13, modified Pass discloses all of the claim limitations as set forth above. Pass additionally discloses that portions of the anti-reflective coating layer (710) are in direct contact with regions of the metal foil (718) portions of the conductive contact structures (As discussed in [55], the metal foil can be in direct contact with the semiconductor regions and the seed layer 714 is not present. When the metal seed layer is not present, the metal foil 718 will be in direct contact with the ARC layer 710 which is on top of the semiconductor regions.).



Regarding claims 22 and 25, modified Pass discloses all of the claim limitations as set forth above. Basol additionally discloses that the texturized surface comprises embossed portions ([45]-[46]).

Regarding claims 23 and 26, modified Pass discloses all of the claim limitations as set forth above. Pass additionally discloses that the texturized surface comprises a surface oxide (See anodized aluminum in [36], [54] and [58]).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pass et al. (US 2016/0087119) in view of Lai et al. (US 2014/0083489) and Basol et al. (US 2009/0266399), as applied to claims 5 and 13 above, in further view of Wu et al. (US 2014/0174518).


	Wu discloses a back contact solar cell in Figure 2A comprising a bottom anti-reflective coating (BARC) layer comprising a silicon-rich silicon nitride layer ([15]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a silicon-rich silicon nitride layer as the bottom anti-reflective coating layer in the device of Pass, as taught by Wu, because it would amount to nothing more than the use of a known suitable material for its intended use in a known environment to accomplish an entirely expected result.

Response to Arguments
Applicant's arguments filed 8/11/2020 have been fully considered but they are not persuasive. 

Applicant argues that modified Pass does not disclose the limitation “the brushed foil texture having a topography different than a topography of the surface of the corresponding one of the alternating N-type and P-type semiconductor regions”. 

Examiner respectfully disagrees. Modified Pass discloses that the brushed foil texture of the aluminum foil has a topography different than a topography of a surface of the corresponding one of the alternating N-type and P-type semiconductor regions. The semiconductor regions of modified Pass do not have a brushed foil texture and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234.  The examiner can normally be reached on Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726